Name: Commission Regulation (EEC) No 193/89 of 27 January 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 1 . 89 Official Journal of the European Communities No L 28/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 193/89 of 27 January 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 and 12 thereof, Having regard to Commission Regulation (EEC) No 3153/ 85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (}), as last amended by Regulation (EEC) No 3521 / 88 (4), and in particular Article 6 (3) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (5), as last amended by Regulation (EEC) No 3521 / 88 , and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/88 ('), as last amended by Regulation (EEC) No 112/89 (7); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 18 to 24 January 1989 for the pound sterling and the Spanish peseta tended to indicate that the agricultural conversion rate for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/85 ; Whereas pursuant to Article 8 of Regulation (EEC) No 3153/85 the monetary compensatory amounts applicable in the Member States in question should be altered ; Whereas Council Regulation (EEC) No 1678 /85 (8), as last amended by Regulation (EEC) No 197/89 (*), fixes the conversion rates to be applied in agriculture ; whereas the new agricultural conversion rates , effective from 30 January 1989 have been fixed for the pigmeat sector for Ireland and for all sectors for Greece ; Whereas the monetary compensatory amounts for the Greek drachma are, pursuant to Article 2 of Regulation (EEC) No 3153/85 , to be calculated from the rates during the reference period 18 to 24 January 1989 ; Whereas Article 6 ( 1 ) of Regulation (EEC) No 3155/85 provides that monetary compensatory amounts fixed in advance shall be adjusted if a new agricultural conversion rate which was publicly announced before an application for advance fixing was lodged comes into effect ; whereas in the beef and veal sector this situation arises for Belgium, Denmark, France, Ireland, Italy and Luxembourg owing to the new agricultural conversion rates fixed with effect from 27 February 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4103/88 is hereby amended as follows : 1 . The column 'Spain' in Parts 1 , 3 , 4 , 5 , 6 , 7 and 8 of Annex I is replaced by that given in Annex I hereto . 2 . The column 'United Kingdom' in Parts 1 , 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto . 3 . The column 'Greece' in Annex I is replaced by that given in Annex I hereto . 4 . The column 'Ireland' in Part 2 of Annex I is replaced by that given in Annex I hereto . ') OJ No L 164, 24 . 6 . 1985 , p . 6 . J) OJ No L 182 , 3 . 7 . 1987 , p . 1 . J) OJ No L 310, 21 . 11 . 1985 , p. 4 . 4 ) OJ No L 307, 12 . 11 . 1988 , p . 28 . s) OJ No L 310, 21 . 11 . 1985 , p . 22 . ") OJ No L 364 , 30 . 12 . 1988 , p. 1 . ') OJ No L 18 , 23 . 1 . 1989, p . 1 . (') OJ No L 164, 24 . 6 . 1985 , p . 11 . (') OJ No L 25 , 28 . 1 . 1989 , p . 24 . No L 28/2 Official Journal of the European Communities 30 . 1 . 89 5 . Annexes II and III are replaced by Annexes II and III hereto . 6. The coefficients for carrying out the adjustments to be made, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 , to monetary compensatory amounts fixed in advance are shown in Annex IV hereto . Article 2 This Regulation shall enter into force on 30 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1989 . For the Commission Ray MAC SHARRY Memberofthe Commission 0 . 1 . 89 Official Journal of the European Communities No L 28 / 3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Denmark CN-code Tabic Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal Lit FF Dr £ Irl EscDM Fl Pta £ Bfrs/Lfrs Dkr  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1 103 29 20 1 177,43 4,258 4 210,6 1 177,43 4,258 4 210,6 1 456,07 6,557 6 484,4 1 456,07 6,557 6 484,4 1 177,43 4,258 4 210,6 1 177,43 4,258 4 210,6 1 068,61 4,045 4 000,1 1 057,54 4,045 4 000,1 1 057,54 4,045 4 000,1 1 015,24 3,883 3 840,1 1 015,24 3,883 3 840,1 1 177,43 4,258 4 210,6 1 177,43 4,258 4 210,6 1 057,54 4,045 4 000,1 1 057,54 4,045 4 000,1 1 431,37 5,162 5 104,9 1 279,02 4,864 4 810,1 1 648,40 5,961 5 894,9 529,84 1,916 1 894,8 1 078,69 4,126 4 080,1 1 035,55 3,961 3 916,9 1 078,69 4,126 4 080,1 1 078,69 4,126 4 080,1 1 823,36 8,585 8 489,7 1 545,88 5,575 5 513,3 1 421,34 5,436 5 376,1 1 707,27 6,174 6 105,4 1 655,84 5,988 5 921,5 1 707,27 6,174 6 105,4 1 200,98 4,343 4 294,8 1 089,98 4,126 4 080,1 1 480,56 5,663 5 600,1 1 078,69 4,126 4 080,1 1 078,69 4,126 4 080,1 1 200,98 4,343 4 294,8 1 089,98 4,126 4 080,1 1 078,69 4,126 4 080,1 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 28/4 Official Journal of the European Communities 30 . 1 . 89 Positive Negative CN-code additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy I France Greece I Ireland I Portugal Table I DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I 000 kg ¢ 7285 7286 11-1 11-1 11-1 11-1 7285 7286 1103 29 30 1103 29 40 1 103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1 104 22 50 1 104 22 90 1104 23 10 1104 23 30 1 104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 035,55 3,961 3 916,9 1 200,98 4,343 4 294,8 1 078,69 4,126 4 080,1 1 078,69 4,126 4 080,1 1 078,69 4,126 4 080,1 1 480,56 5,663 5 600,1 1 035,55 3,961 3 916,9 1 827,44 6,990 6 912,1 1 200,98 4,343 4 294,8 1 089,98 4,126 4 080,1 1 295,17 4,684 4 631,7 1 078,69 4,126 4 080,1 1 078,69 4,126 4 080,1 1 078,69 4,126 4 080,1 1 480,56 5,663 5 600,1 1 692,07 6,472 6 400,1 1 078,69 4,126 4 080,1 1 035,55 3,961 3 916,9 1 421,34 5,436 5 376,1 1 035,55 3,961 3 916,9 1 035,55 3,961 3 916,9 1 200,98 4,343 4 294,8 1 200,98 4,343 4 294,8 1 200,98 4,343 4 294,8 1 078,69 4,126 4 080,1 1 078,69 4,126 4 080,1 1 200,98 4,343 4 294,8 1 089,98 4,126 4 080,1 1 078,69 4,126 4 080,1 1 078,69 4,126 4 080,1 1 200,98 4,343 4 294,8 1 089,98 4,126 4 080,1 1 200,98 4,343 4 294,8 1 089,98 4,126 4 080,1 1 078,69 4,126 4 080,1 1 078,69 4,126 4 080,1 883,11 3,194 3 158,1 353,23 1,277 1 263,2 2 095,82 7,579 7 494,9 1 565,98 5,663 5 600,1 1 882,43 7,200 7 120,1 1 406,53 5,380 5 320,1 1 639,19 6,270 6 200,1 1 905,93 6,892 6 815,8 1 905,93 6,892 6 815,8 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 7290 7291 7292 7293 7290 7291 7292 7293 11-1 11-1 7285 7286 11-5 11-5 7294 7295 (') (') 10 .- 1 . 89 Official Journal of the European Communities No L 28 /5 Positive Negative Germany Spam CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £ 1 000 kg ¢ 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 7622 7623 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 C) 1 724,36 6,236 6 166,5 C) 1 724,36 6,236 6 166,5 C) 1 724,36 6,236 6 166,5 o 1 724,36 6,236 6 166,5 ( ¢) 1 724,36 6,236 6 166,5 C) 1 724,36 6,236 6 166,5 (') 1 724,36 6,236 6 166,5 (') 1 724,36 6,236 6 166,5 2 593,88 9,380 9 276,0 2 249,66 8,135 8 045,1 1 724,36 6,236 6 166,5 1 724,36 6,236 6 166,5 1 724,36 6,236 6 166,5 2 352,44 8,507 8 412,6 1 644,42 5,947 5 880,6 1 724,36 6,236 6 166,5 477,74 1,758 1 739,0 989,60 3,643 3 602,2 477,74 1,758 1 739,0 989,60 3,643 3 602,2 477,74 1,758 1 739,0 1 023,72 3,768 3 726,4 477,74 1,758 1 739,0 1 023,72 3,768 3 726,4 2 283,92 8,259 8 167,6 ^ ) o /2\ / 3\ 141,29 0,511 505,3 WW C)C) 1 719,47 3,024 9 109,0 C)C) 3 438,94 6,049 18 218,0 \ )\ ) oo 426,43 0,750 2 259,0 oo (Wi 852,86 1,500 4 518,1 \ )\ ) OO 2 833,34 4,984 15 009,8 OO 5 666,68 9,967 30 019,5 oo 141,29 0,511 505,3 oo 1 860,76 3,535 9 614,3 oo 3 580,23 6,560 18 723,3 oo 141,29 0,511 505,3 oo 567,72 1,261 2 764,3 oo 994,15 2,011 5 023,4 OO 141,29 0,511 505,3 oo 2 974,63 5,495 15 515,1 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 No L 28/6 Official Journal of the European Communities 30 . 1 . 89 Negative CN-code United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 1 000 kg  10,4782309 10 13 2309 10 31 2309 10 33 1,618 3,024 6,049 0,750 1,500 4,984 9,967 1,618 4,642 7,667 1,618 2,368 3,118 1,618 6,602 11,585 Table Additionalcode Notes Positive Germany DM - Nether ­ lands Fl Spain Pta 23-8 7631 (2)(5) I 5 807,97 23-3 7624 Il  23-3 7691 O 447,42 23-9 7541 onIl  23-9 7542 nnIl 1 719,47 23-9 7543 noIl 3 438,94 23-9 7544 onIl  23-9 7545 onIl 426,43 23-9 7546 nnIl 852,86 23-9 7547 nn  23-9 7548 noIl 2 833,34 23-9 7549 nnIl 5 666,68 23-9 7645 nnIl 447,42 23-9 7646 nnIl 2 166,89 23-9 7647 nn 3 886,36 23-9 7648 nnIl 447,42 23-9 7649 nnIl 873,85 23-9 7650 nnIl 1 300,28 23-9 7651 nnIl 447,42 23-9 7652 nnIl 3 280,76 23-9 7653 nnIl 6 114,10 23-4 7624 n Il  23-4 7692 n Il 883,07 23-10 7541 nnIl  23-10 7542 nnIl 1 719,47 23-10 7543 nnIl 3 438,94 23-10 7544 nn  23-10 7545 nn 426,43 23-10 7546 nnIl 852,86 23-10 7547 nn  23-10 7548 nn 2 833,34 23-10 7549 5 666,68 23-10 7654 nn 883,07 23-10 7655 nn 2 602,54 23-10 7656 nn 4 322,01 23-10 7657 nn 883,07 23-10 7658 nn 1 309,50 23-10 7659 nn 1 735,93 23-10 7660 nn 883,07 23-10 7661 nnIl 3 716,41 23-10 7662 nnIl 6549,75 23-5 7624 n Il  23-5 7693 n 141,29 23-11 7541 nnIl  23-11 7542 nnIl 1 719,47 2309 10 51 2309 10 53 3,193 30 524,8 1 600,0 9 109,0 18 218,0 2 259,0 4 518,1 15 009,8 30 019,5 1 600,0 10 709,0 19 818,0 1 600,0 3 859,0 6 118,1 1 600,0 16 609,8 31 619,5 3 158,0 9 109,0 18 218,0 2 259,0 4 518,1 15 009,8 30 019,5 3 158,0 12 267,0 21 376,0 3 158,0 5 417,0 7 676,1 3 158,0 18 167,8 33 177,5 505,3 9 109,0 3,024 5,049 0,750 1,500 4,984 9,967 3,193 6,217 9,242 3,193 3,943 4,693 3,193 8,177 13,160 0,511 2309 90 31 2309 90 33 3,024 30. 1 . 89 Official Journal of the European Communities No L 28/7 Negative Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg ¢ CN-code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ 2309 90 33 23-11 7543 oo 3 438,94 6,049 23-11 7544 oo   23-11 7545 , oo 426,43 0,750 23-11 7546 oo 852,86 1,500 23-11 7547 oo  "  23-11 7548 OO 2 833,34 4,984 23-11 7549 oo 5 666,68 9,967 23-11 7663 oo 141,29 0,511 23-11 7664 oo 1 860,76 3,535 23-11 7665 oo 3 580,23 6,560 23-11 7666 oo 141,29 0,511 \ 23-11 7667 oo 567,72 1,261 23-11 7668 oo 994,15 2,011 23-11 7669 oo 141,29 0,511 23-11 7670 oo 2 974,63 5,495 23-11 7671 oo 5 807,97 10,478 2309 90 41 23-6 7624 o   23-6 7694 o 447,42 1,618 2309 90 43 23-12 7541 oo   23-12 7542 oo 1 719,47 3,024 23-12 7543 oo 3 438,94 6,049 23-12 7544 oo   23-12 7545 oo 426,43 0,750 23-12 7546 oo 852,86 1,500 23-12 7547 oo   23-12 7548 oo 2 833,34 4,984 23-12 7549 oo 5 666,68 9,967 23-12 7672 oo 447,42 1,618 23-12 7673 oo 2 166,89 4,642 23-12 7674 oo 3 886,36 7,667 23-12 7675 0(0 447,42 1,618 23-12 7676 oo 873,85 2,368 23-12 7677 oo 1 300,28 3,118 23-12 7678 oo 447,42 1,618 23-12 7679 oo 3 280,76 6,602 23-12 7680 oo 6 114,10 11,585 2309 90 51 23-7 7624 o   23-7 7695 o 883,07 3,193 2309 90 53 23-13 7541 oo   23-13 7542 oo 1 719,47 3,024 23-13 7543 oo 3 438,94 6,049 23-13 7544 oo   23-13 7545 oo 426,43 0,750 23-13 7546 oo 852,86 1,500 23-13 7547 oo   18 218,0 2 259,0 4 518,1 15 009,8 30 019,5 505,3 9 614,3 18 723,3 505,3 2 764,3 5 023,4 505,3 15 515,1 30 524,8 1 600,0 9 109,0 18 218,0 2 259,0 4 518,1 15 009,8 30 019,5 1 600,0 10 709,0 19 818,0 1 600,0 3 859,0 6 118,1 1 600,0 16 609,8 31 619,5 3 158,0 9 109,0 18 218,0 2 259,0 4 518,1 No L 28 /8 Official Journal of the European Communities 30 . 1 . 89 Positive Negative Germany Spam CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £ 1 000 kg ¢ 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 OC (2)C ( 2)(3 oe (2)C (2)(3 C)C (2 )C (2)C (2)(3 ( 2)(5 2 833,34 5 666,68 883,07 2 602,54 4 322,01 883,07 1 309,50 1 735,93 883,07 3 716,41 6 549,75 4,984 9,967 3,193 6,217 9,242 3,193 3,943 4,693 3,193 8,177 13,160 15 009,8 30 019,5 3 158,0 12 267,0 21 376,0 3 158,0 5 417,0 7 676,1 3 158,0 18 167,8 33 177,5 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product . (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (') When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. Official Journal of the European Communities No L 28/930. 1 . 89 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Posiuve Negative Germany Nether ­ lands United Kingdom Denmark Italy CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg France Greece Ireland Spain Portugal FF Dr £ Iri Pta EscDM Bfrs/Lfrs Dkr LitF1 £ 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054  100 kg - 1 458,8 1 240,6 1 458,8 1 897,0 2 750,6 2 124,6 2 124,6 3 073,1 1 650,4 3 073,1 2 124,6 2 124,6 1 897,0 2 750,6 2 124,6 2 124,6 3 073,1 1 650,4 3 073,1 2 124,6 2 124,6 758,8 834,7 455,3 2 750,6 2 124,6 5 349,5 4211,3 1 650,4 2 750,6 2 428,1 2 655,8 2 124,6 3 073,1 3 073,1 2 124,6 2 124,6 4 211,3 5 292,6 02-3 02-3 7039 7054 No L 28 / 10 Official Journal of the European Communities 30 . 1 . 89 Positive Negative Germany PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy ­ France Greece Ireland Spain - Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Fl £ Esc 0210 19 81  100 kg  02-3 02-3 7039 7054 16-1 16-1 16-1 16-1 7319 7322 7319 7322 O C)C) OO OO oo 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 5 349,5  2 750,6 - 2 750,6 - 2 655,8  4 457,9  3 566,3 - 3 035,2 - 2 428,1  2 124,6  2 466,1  2 750,6 - 4 647,6  2 845,5  2 124,6  3 888,8  2 655,8  2 750,6  4 647,6  2 655,8  2 124,6  3 888,8  2 655,8  2 124,6  3 888,8  2 655,8  2 124,6  2 560,9  2 048,7  2 124,6  1 707,3  1 271,0  2 466,1  2 560,9  1 271,0  1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition , the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin , which make part of these preparations. ( ) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 30 . 1 . 89 Official Journal of the European Communities No L 28/ 11 PART 3 SECTOR BEEFAND VEAL Monetary compensatory amounts Positive Negative CN-code Germany Nether ­ lands Spain United Kingdom Beigium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £  100 kg live weight  1 241,04 1 241,04 1 241,04 1 241,04 1 241,04 6 574,5 6 574,5 6 574,5 6 574,5 6 574,5 100 kg net weight - Table Additionalcode Notes o Il (') ll (0 C) (2) 02-1 7014 II 02-1 7018 Il 02-1 7019 o 02-1 7014 II 02-1 7018 II 02-1 7019 &lt;J) ll o ll V )OO 02-2 7034 ll 02-2 7038 o 16-4 7330 16-4 7331 ll 16-4 7332 ll 16-4 7332 Il 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 2 357,98 12 491,5 2 357,98 12 491,5 2 357,98 12 491,5 2 357,98 12 491,5 1 886,38 9 993,2 1 886,38 9 993,2 2 829,57 14 989,8 2 829,57 14 989,8 1 886,38 9 993,2 3 226,71 17 093,6 2 097,36 11 110,9 2 097,36 11 110,9 335,58 1 777,7 335,58 1 777,7 1 677,88 8 888,7 524,34 2 777,7 524,34 2 777,7 1 621,70 13 888,6 1 677,88 8 888,7 2 621,70 13 888,6 2 621,70 13 888,6 524,34 2 777,7 2 621,70 13 888,6 3 226,71 17 093,6 2 621,70 13 888,6 1 886,38 9 993,2 2 693,06 14 266,6 2 693,06 14 266,6 2 693,06 14 266,6 2 693,06 14 266,6 1 613,35 8 546,8 1 079,70 5 719,8 1 079,70 5 719,8 No L 28/ 12 Official Journal of the European Communities 30 . 1 . 89 (l ) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J ) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat . (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 30 . 1 . 89 Official Journal of the European Communities No L 28/ 13 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 pieces - 100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 9,23 26.93 9,23 40,55 65.25 61,86 44,09 64,47 50.94 57,92 63,11 62,99 69,05 76.77 93,21 103,57 88,37 96,63 92,11 57,92 63,11 62,99 69,05 93,21 103,57 88,37 96,63 92,11 170.27 69,42 52,37 36.26 95,57 89.78 161,14 36,26 132.28 75.95 108,9 317,9 108,9 473,5 770,2 730,1 520.5 761.1 594,9 676,4 737,0 743.6 815,0 906.2 1 100,2 1 222,5 1 043,1 1 140,6 1 087,2 676.4 737,0 743.6 815,0 1 100,2 1 222,5 1 043,1 1 140,6 1 087,2 2 004,7 810.7 617.2 427.3 1 116,1 1 048,5 1 899,2 427,3 1 561,5 896.5 No L 28/ 14 Official Journal of the European Communities 30 . 1 . 89 Positive Negative CN-code Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Table DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ r Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 52,37 617,2 36,26 427,3 100,79 1 189,7 47,24 557,7 85,04 1 003,8 161,14 1 899,2 36,26 427,3 202,92 2 395,2 170,27 2 004,7 113,93 1 344,8 106,29 1 254,6 101,32 1 195,9 52,37 617,2 36,26 427,3 144,94 1 710,9 95,57 1 116,1 140,11 1 653,8 89,78 1 048,5 132,89 1 568,6 161,14 1 899,2 36,26 427,3 170,27 2 004,7 69,42 810,7 52,37 617,2 36,26 427,3 95,57 1 116,1 89,78 1 048,5 161,14 1 899,2 36,26 427,3 132,28 1 561,5 75,95 896,5 52,37 617,2 36,26 427,3 100,79 1 189,7 47,24 557,7 85,04 1 003,8 161,14 1 899,2 36,26 427,3 202,92 2 395,2 170,27 2 004,7 113,93 1 344,8 106,29 1 254,6 101,32 1 195,9 52,37 617,2 36,26 427,3 30 . 1 . 89 Official Journal of the European Communities No L 28 / 15 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fi Pta £ Esc 100 kg  1 00 pieces   100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 144,94 95,57 140,11 89,78 132,89 161,14 36,26 80,57 19,24 6,59 58,12 272,01 118,57 126.70 262.71 67,42 125,98 177,26 169,93 177,26 235,97 31,97 235,97 31,97 1 710,9 1 116,1 1 653,8 1 048,5 1 568,6 1 899,2 427,3 949,6 227,1 77,8 686,1 3 210,8 1 399,6 1 495,6 3 101,0 795,8 1 487,1 2 089,1 2 002,2 2 089,1 2 785,4 377,3 2 785,4 377,3 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 30. 1 . 89No L 28/ 16 Official Journal of the European Communities PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 II  100 kg  If a+e a + e a + e 1 839,94 2,492 1,562 7 504,9 4 705,6 886,85 0,386 1 163,3 1 839,94 2,492 7 504,9 d + f d + f d + f d + f d + f d + f a + c a + c a+ c  1,562 4 705,6 886,85   a + c a + c a+c a + c a+c a+c a + c a + c a + c a + c a+c a + c a + c + f a + c + f a+c + f a + c a+c a + c a + c + f la + c + f a+c + f a + c a+c a + c a + c a+ c a+c a + c a+ c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c+ f a+c + f  1,562 4 705,6 886,85   1 839,94 2,492 7 504,9  1,562 4 705,6 886,85   a + c a+c a+c a+c a+ c a+c d + f d + f d + f a + c + f a + c+ f a+c + f a+c + f a + c + f a+c+ f a + c a + c a+c a + c a+ c a+c a + c a + c a + c a + c + f a + c + f a+c+f a + c + f a + c + f a + c + f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7078 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 30 . 1 . 89 Official Journal of the European Communities No L 28/ 17 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium / Luxem ­ bourg DM Pu Bfrs /Lfrs Dkr Lt FF Dr £ Irl EscFl £  1 00 kg  0403 90 69 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 802,54 1,050 3 162,3 822,61 1,076 3 241,3 1 214,59 2,139 6 443,1 1 244,95 2,193 6 604,2 1 413,88 2,485 7 484,0 1 449,22 2,547 7 671,1 1 306,21 30,711 8 981,1 1 338,87 31,478 9 205,7 71,37 0,126 378,2 73,15 0,129 387,6 2 693,10 4,375 13 176,1 2 760,43 4,484 13 505,5 b x coef    b x coef b x coef b x coef    b x coef b x coef b x coef    b x coef b x coef  b x coef b x coef b x coef    b x coef b x coef b b b 71,37 0,126 378,2 73,15 0,129 387,6 81,33 0,143 430,9 83,36 0,147 441,6 b x coef   b x coef    b x coef b x coef  b X coef b x coef b x coef   04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7752 7753 b x coef b x coef No L 28 / 18 Official Journal of the European Communities 30 . 1 . 89 Positive Negative CN-code Germany Nether ­ lands - Spain United Kingdom Denmark Table Additionalcode Notes Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal Lit FF Dr £ Irl EscDM £ Bfrs/Lfrs DkrF1 Pta  100 kg ¢ 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 1 260,37 1 291,88 2 377,17 2 554,36 1 634,30 2 005,42 742,87 1 021,75 2 554,36 2 005,42 1 021,75 2 554,36 3 498,42 916,24 1 340,63 1 946,26 2 308,06 916,24 1 340,63 1 946,26 1 946,26 2 308,06 2 308,06 2 397,84 2 005,42 2 377,17 2 554,36 1 634,30 2 005,42 1,855 1,901 3,098 3,629 2,130 2,841 0,968 1,442 3,629 2,841 1,442 3,629 4,900 1,306 1,918 2,793 3,312 1,306 1,918 2,793 2,793 3,312 3,312 3,446 2,841 3,098 3,629 2,130 2,841 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 7754 7755 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 5 586,7 5 726,3 9 331,7 10 928,7 6 415,5 8 556,2 2 916,1 4 342,4 10 928,7 8 556,2 4 342,4 10 928,7 14 759,0 3 934,0 5 775,6 8 411,6 9 975,2 3 934,0 5 775,6 8 411,6 8 411,6 , 9 975,2 9 975,2 10 379,3 8 556,2 9 331,7 10 928,7 6 415,5 8 556,2 12 797,4 12 797,4 8 556,2 12 797,4 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 1 1 0406 90 13 0406 90 15 0406 90 17 0406 90 19 2 985,76 4,249 2 985,76 4,249 2 005,42 2,841 2 985,76 4,249 30. 1 . 89 Official Journal of the European Communities No L 28 / 19 Negative PortugalUnited Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc 100 kg  3,903 3,098 3,629 2,130 2,841 3,098 3,629 2,130 2,841 3,098 3,629 2,130 2,841 11 754,6 9 331,7 10 928,7 6 415,5 8 556,2 9 331,7 10 928,7 6 415,5 8 556,2 9 331,7 10 928,7 6 415,5 8 556,2 CN-code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 0406 90 21 04-14 7251 04-14 7252 \ 2 719,77 0406 90 23 04-15 7254 \  04-15 7255 \ 2 377,17 04-15 7256 \ 2 554,36 04-15 7257 \ 1 634,30 I 04-15 7258 \ 2 005,42 0406 90 25 04-15 7254 \  04-15 7255 \ l 2 377,17 04-15 7256 l 2 554,36 04-15 7257 1 634,30 04-15 7258 \ 2 005,42 0406 90 27 04-15 7254 \ I  04-15 7255 \ I 2 377,17 04-15 7256 2 554,36 04-15 7257 1 634,30 04-15 7258 I 2 005,42 0406 90 29 04-15 7253 \  04-15 7254 \  04-15 7255 l 2 377,17 04-15 7256 III 2 554,36 04-15 7257 II 1 634,30 04-15 7258 I 2 005,42 0406 90 31 04-15 7253 \  04-15 7254 II  04-15 7255 l 2 377,17 04-15 7256 \ l 2 554,36 04-15 7257 \ 1 634,30 04-15 7258 II 2 005,42 0406 90 33 04-15 7253  04-15 7254 Il  04-15 7255 \ 2 377,17 04-15 7256 2 554,36 04-15 7257 l 1 634,30 04-15 7258 \ 2 005,42 0406 90 35 04-16 7259 \  04-16 7274 \ 2 377,17 04-16 7277 Il 2 554,36 04-16 7278 \ 1 634,30 04-16 7279 \ 2 005,42 0406 90 37 04-16 7259 Il  04-16 7274 Il 2 377,17 04-16 7277 Il 2 554,36 04-16 7278 Il 1 634,30 04-16 7279 I 2 005,42 3,098 3,629 2,130 2,841 9 331,7 10 928,7 6 415,5 8 556,2 3,098 3,629 2,130 2,841 9 331,7 10 928,7 6 415,5 8 556,2 3,098 3,629 2,130 2,841 3,098 3,629 2,130 2,841 3,098 3,629 2,130 2,841 9 331,7 10 928,7 6 415,5 8 556,2 9 331,7 10 928,7 6 415,5 8 556,2 9 331,7 10 928,7 6 415,5 8 556,2 No L 28 /20 Official Journal of the European Communities 30 . 1 . 89 Positive Negative Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Ir Esc  1 00 kg  04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 I 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 2 377,17 3,098 9 331,7 2 554,36 3,629 10 928,7 1 634,30 2,130 6 415,5 2 005,42 2,841 8 556,2 2 377,17 3,098 9 331,7 2 554,36 3,629 10 928,7 1 634,30 2,130 6 415,5 2 005,42 2,841 8 556,2 3 498,42 4,900 14 759,0 2 377,17 3,098 9 331,7 2 554,36 3,629 10 928,7 1 634,30 2,130 6 415,5 2 005,42 2,841 8 556,2 2 377,17 3,098 9 331,7 2 554,36 3,629 10 928,7 1 634,30 2,130 6 415,5 2 005,42 2,841 8 556,2 2 377,17 3,098 9 331,7 2 554,36 3,629 10 928,7 1 634,30 2,130 6 415,5 2 005,42 2,841 8 556,2 2 377,17 3,098 9 331,7 2 554,36 3,629 10 928,7 1 634,30 2,130 6 415,5 2 005,42 2,841 8 556,2 2 377,17 3 ,098 9 331,7 2 554,36 3,629 10 928,7 1 634,30 2,130 6 415,5 2 005,42 2,841 8 556,2 2 377,17 3,098 9 331,7 2 554,36 3,629 10 928,7 1 634,30 2,130 6 415,5 2 005,42 2,841 8 556,2 30 . 1 . 89 Official Journal of the European Communities No L 28 /21 Negative Denmark Italy France Greece Ireland PortugalUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  3,098 3,629 2,130 2,841 9 331,7 10 928,7 6 415,5 8 556,2 CN-code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pta 0406 90 85 04-16 7259 04-16 7274 I 2 377,17 04-16 7277 \ 2 554,36 04-16 7278 \ 1 634,30 04-16 7279 \ 2 005,42 0406 90 89 04-15 7253 \  04-15 7254 l  04-15 7255 \ 2 377,17 04-15 7256 II 2 554,36 04-15 7257 \ 1 634,30 04-15 7258 I 2 005,42 0406 90 91 04-8 7226 \  04-8 7231 \ 742,87 04-8 7232 \ 1 021,75 0406 90 93 04-8 7226 II  04-8 7231 742,87 04-8 7232 II 1 021,75 0406 90 97 04-8 7226 I  04-8 7228 2 554,36 04-8 7230 III 2 005,42 \ 04-8 7232 1 021,75 0406 90 99 04-8 7226  04-8 7228 \ 2 554,36 04-8 7230 II 2 005,42 04-8 7232 \ 1 021,75 2309 10 15 23-14 7553 Il 171,95 23-14 7554 II 343,89 23-14 7555 515,84 23-14 7556 644,80 23-14 7557 722,18 23-14 7558 773,76 23-14 7559 Il 42,64 23-14 7569 85,29 23-14 7573 Il 127,93 23-14 7574 Il 159,91 23-14 7577 li 179,10 23-14 7578 I 191,89 23-14 7579 283,33 23-14 7580 li 566,67 23-14 7581 li 850,00 23-14 7582 II 1 062,50 23-14 7583 1 190,00 23-14 7584 1 275,00 2309 10 19 23-14 7553 II 171,95 23-14 7554 li 343,89 3,098 3,629 2,130 2,841 0,968 1,442 0,968 1,442 3,629 2,841 1,442 3,629 2,841 1,442 0,302 0,605 0,907 1,134 1,270 1,361 0,075 0,150 0,225 0,281 0,315 0,338 0,498 0,997 1,495 1,869 2,093 2,243 0,302 0,605 9 331,7 10 928,7 6 415,5 8 556,2 2 916,1 4 342,4 2 916,1 4 342,4 10 928,7 8 556,2 4 342,4 10 928,7 8 556,2 4 342,4 910,9 1 821,8 2 732,7 3 415,9 3 825,8 4 099,0 225,9 451,8 677.7 847,1 948.8 1 016,6 1 501,0 3 002,0 4 502,9 5 628,7 6 304,1 6 754,4 910.9 1 821,8 No L 28 /22 Official Journal of the European Communities 30 . 1 . 89 Positive Negative Germany Spam CN-code Tabe Additionalcode Notes Nether ­ lands United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs /Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg ­ 2309 10 19 2309 10 39 23 ­ 14 7555 23 ­ 14 7556 23 ­ 14 7557 23 ­ 14 7558 23 ­ 14 7559 23 ­ 14 7569 23 ­ 14 7573 23 ­ 14 7574 23 ­ 14 7577 23 ­ 14 7578 23 ­ 14 7579 23 ­ 14 7580 23 ­ 14 7581 23 ­ 14 7582 23 ­ 14 7583 23 ­ 14 7584 23 ­ 14 7553 23 ­ 14 7554 23 ­ 14 7555 23 ­ 14 7556 23 ­ 14 7557 23 ­ 14 7558 23 ­ 14 7559 23 ­ 14 7569 23 ­ 14 7573 23 ­ 14 7574 23 ­ 14 7577 23 ­ 14 7578 23 ­ 14 7579 23 ­ 14 7580 23 ­ 14 7581 23 ­ 14 7582 23 ­ 14 7583 23 ­ 14 7584 23 ­ 14 7553 23 ­ 14 7554 23 ­ 14 7555 23 ­ 14 7556 23 ­ 14 7557 23 ­ 14 7558 23 ­ 14 7559 23 ­ 14 7569 23 ­ 14 7573 23 ­ 14 7574 23 ­ 14 7577 515,84 644,80 722,18 773,76 42,64 85,29 127,93 159,91 179,10 191,89 283,33 566,67 850,00 1 062,50 1 190,00 1 275,00 171,95 343,89 515,84 644,80 722,18 773,76 42,64 85,29 127,93 159,91 179,10 191,89 283,33 566,67 850,00 1 062,50 1 190,00 1 275,00 171,95 343,89 515,84 644,80 722,18 773,76 42,64 85,29 127,93 159,91 179,10 0,907 1,134 1,270 1,361 0,075 0,150 0,225 0,281 0,315 0,338 0,498 0,997 1,495 1,869 2,093 2,243 0,302 0,605 0,907 1,134 1,270 1,361 0,075 0,150 0,225 0,281 0,315 0,338 0,498 0,997 1,495 1,869 2,093 2,243 0,302 0,605 0,907 1,134 1,270 1,361 0,075 0,150 0,225 0,281 0,315 2 732,7 3 415,9 3 825,8 4 099,0 225,9 451,8 677.7 847,1 948.8 1 016,6 1 501,0 3 002,0 4 502,9 5 628,7 6 304,1 6 754,4 910.9 1 821,8 2 732,7 3 415,9 3 825,8 4 099,0 225,9 451,8 677.7 847,1 948.8 1 016,6 1 501,0 3 002,0 4 502,9 5 628,7 6 304,1 6 754,4 910.9 1 821,8 2 732,7 3 415,9 3 825,8 4 099,0 225,9 451,8 677.7 847,1 948.8 2309 10 59 30 . 1 . 89 Official Journal of the European Communities No L 28 /23 Positive Negative CN-code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg  2309 10 59 2309 10 70 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 191,89 0,338 1 016,6 283,33 0,498 1 501,0 566,67 0,997 3 002,0 850,00 1,495 4 502,9 1 062,50 1,869 5 628,7 1 190,00 2,093 6 304,1 1 275,00 2,243 6 754,4 171,95 0,302 910,9 343,89 0,605 1 821,8 515,84 0,907 2 732,7 644,80 1,134 3 415,9 722,18 1,270 3 825,8 773,76 1,361 4 099,0 42,64 0,075 225,9 85,29 0,150 451,8 127,93 0,225 677,7 159,91 0,281 847,1 179,10 0,315 948,8 191,89 0,338 1 016,6 283,33 0,498 1 501,0 566,67 0,997 3 002,0 850,00 1,495 4 502,9 1 062,50 1,869 5 628,7 1 190,00 2,093 6 304,1 1 275,00 2,243 6 754,4 171,95 0,302 910,9 343,89 0,605 1 821,8 515,84 0,907 2 732,7 644,80 1,134 3.415,9 722,18 1,270 3 825,8 773,76 1,361 4 099,0 42,64 0,075 225,9 85,29 0,150 451,8 127,93 0,225 677,7 159,91 0,281 847,1 179,10 0,315 948,8 191,89 0,338 1 016,6 283,33 0,498 1 501,0 566,67 0,997 3 002,0 850,00 1,495 4 502,9 1 062,50 1,869 5 628,7 1 190,00 2,093 6 304,1 1 275,00 2,243 6 754,4 171,95 0,302 910,9 343,89 0,605 1 821,8 2309 90 35 2309 90 39 No L 28 /24 Official Journal of the European Communities 30 . 1 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2309 90 39 2309 90 49 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 515,84 0,907 2 732,7 644,80 1,134 3 415,9 722,18 1,270 3 825,8 773,76 1,361 4 099,0 42,64 0,075 225,9 85,29 0,150 451,8 127,93 0,225 677,7 159,91 0,281 847,1 179,10 0,315 948,8 191,89 0,338 1 016,6 283,33 0,498 1 501,0 566,67 0,997 3 002,0 850,00 1,495 4 502,9 1 062,50 1,869 5 628,7 1 190,00 2,093 6 304,1 1 275,00 2,243 6 754,4 171,95 0,302 910,9 343,89 0,605 1 821,8 515,84 0,907 2 732,7 644,80 1,134 3 415,9 722,18 1,270 3 825,8 773,76 1,361 4 099,0 42,64 0,075 225,9 85,29 0,150 451,8 127,93 0,225 677,7 159,91 0,281 847,1 179,10 0,315 948,8 191,89 0,338 1 016,6 283,33 0,498 1 501,0 566,67 0,997 3 002,0 850,00 1,495 4 502,9 1 062,50 1,869 5 628,7 1 190,00 2,093 6 304,1 1 275,00 2,243 6 754,4 171,95 0,302 910,9 343,89 0,605 1 821,8 515,84 0,907 2 732,7 644,80 1,134 3 415,9 722,18 1,270 3 825,8 773,76 1,361 4 099,0 42,64 0,075 225,9 85,29 0,150 451,8 127,93 0,225 677,7 159,91 0,281 847,1 179,10 0,315 948,8 2309 90 59 30 . 1 . 89 Official Journal of the European Communities No L 28 / 25 Positive Negative Denmark Portugal CN-code Tabe Additionalcode Notes Germany Nether ­ lands Span United Kingdom Belgium / Luxem ­ bourg Italy France Greece Ireland DM F1 Pia £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ¢ 2309 90 59 2309 90 70 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 191,89 0,338 1 016,6 283,33 0,498 1 501,0 566,67 0,997 3 002,0 850,00 1,495 4 502,9 1 062,50 1,869 5 628,7 1 190,00 2,093 6 304,1 1 275,00 2,243 6 754,4 171,95 0,302 910,9 343,89 0,605 1 821,8 515,84 0,907 2 732,7 644,80 1,134 3 415,9 722,18 1,270 3 825,8 773,76 1,361 4 099,0 42,64 0,075 225,9 85,29 0,150 451,8 127,93 0,225 677,7 159,91 0,281 847,1 179,10 0,315 948,8 191,89 0,338 1 016,6 283,33 0,498 1 501,0 566,67 0,997 3 002,0 850,00 1,495 4 502,9 1 062,50 1,869 5 628,7 1 190,00 2,093 6 304,1 1 275,00 2,243 6 754,4 °/o milk fat/ 100 kg product  a b 30,328 32,966 0,049 0,054 147,3 161,3  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  C 16,343 0,021 64,2  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 18,399 0,025 75,0 °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 1,486 0,002 5,8 vo sucrose/ 1 00 kg product  f 4,702 0,015 14,6 Annex For certain milk products , falling within CN codes 0401 , 0402 , 0403 and 0404 , the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or casemates nave been added , and where this is the case, the actual content by weight of these products and the lactose content of the added whey. No L 28/26 Official Journal of the European Communities 30 . 1 . 89 PART 6 SECTOR WINE Monetary compensatory amounts Positive Negative CN-code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Fl Pta £ 2204 21 25 2204 21 29 2204 21 35 2204 21 39 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 22-8 22-9 22-9 22-9 22-9 22-3 22- 11 22- 11 22- 11 22- 11 22-11 22- 11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 7592 7455 7457 7593 7594 7426 7478 7479 7480 7481 7483 7595 7596 7487 7488 7490 7597 7598 7498 7499 7518 7599 / 2\ (2) (') o (') o o o o o (2) o o C) o C) (2) C) (') C) C) (2) o C) ( 2) (') (2) ( 2) (') (2) (') ( 2) (2) o o 73,38 1 198,3 73,38 1 198,3 3,21 52,5 73,38 1 198,3 3,21 52,5 51,45 839,6 51,45 839,6 3,21 52,5 51,45 839,6 3,21 52,5 73,38 1 198,3 3,21 52,5 73,38 1 198,3 3,21 52,5 51,45 839,6 3,21 52,5 51,45 839,6 3,21 52,5 3,21 52,5 73,38 1 198,3 73,38 1 198,3 73,38 1 198,3 73,38 1 198,3 3,21 52,5 73,38 1 198,3 3,21 52,5 51,45 839,6 51,45 839,6 3,21 52,5 51,45 839,6 3,21 52,5 73,38 1 198,3 73,38 1 198,3 3,21 52,5 73,38 1 198,3 2204 29 10 2204 29 25 2204 29 29 2204 29 35 30 . 1 . 89 Official Journal of the European Communities No L 28 /27 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 C) 3,21 52,5 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o C) C) (') 51,45 3,21 51,45 3,21 839,6 52,5 839,6 52,5 (') °/o vol/hl O hi No L 28/28 Official Journal of the European Communities 30 . 1 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Denmark Ireland CN-code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg O 0) (') o o 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O (J) 397,61 1,235 1 221,2 397,61 1,235 1 221,2 397,61 1,235 1 221,2 397,61 1,235 1 221,2 397,61 1,235 1 221,2 397,61 1,235 1 221,2 397,61 1,235 1 221,2 397,61 1,235 1 221,2 470,18 1,480 1 463,2 470,18 1,480 1 463,2 470,18 1,480 1 463,2 409,17 1,480  100 kg of dry matter  1 463,2 409,17 1,480 1 463,2 409,17 1,480 1 463,2 4,702 0,0148 °/o sucrose content and 100 kg net  14,632 4,702 0,0148 14,632 4,702 0,0148 14,632 409,17 1,480  100 kg of dry matter  1 463,2 4,702 0,0148 % sucrose content and 100 kg net  14,632 4,702 0,0148 14,632 4,702 0,0148 14,632 4,702 0,0148 14,632 4,702 0,0148 14,632 4,702 0,0148 14,632 4,702 0,0148 14,632 409,17 1,480  100 kg of dry matter  1 463,2 4,702 0,0148 °/o sucrose content and 100 kg net  14,632 4,702 0,0148 14,632 4,702 0,0148 14,632 1702 90 30 1702 90 60 1702 90 71 1702 90 90 i J 3 3 i i 3 2106 90 30 2106 90 59 O O C) 30 . 1 . 89 Official Journal of the European Communities No L 28 /29 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . O The sucrose content , including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 28 /30 Official Journal of the European Communities 30 . 1 . 89 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Posiuve Negative Denmark France Greece Ireland CN-code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg ­ 1 655,95 2,243 6 754,4 1 798,12 2,545 7 722,5 2 384,88 3,686 11 102,3   851,0   1 148,1   1 755,9 1 655,95 2,243 6 754,4 1 798,12 2,545 7 722,5 2 384,88 3,686 11 102,3   851,0   1 148,1   1 755,9   1 823,2   1 823,2   874,1   874,1   980,6   980,6 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 30 . 1 . 89 Official Journal of the European Communities No L 28 /31 Positive Negative Germany Nether ­ lands Spain United KingdomCN-code Table Additional code Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £ 100 kg  7632 825,2 825,2 710,0 825,2 591,7 7633 7634 1 806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 876,9 1 153,4 6585 7585 6586 7586 1 004,6 1 278,3 2 039,6 1 807,7 2 966,3 498,20  713,97  7001 7002 7003 7004 7635 7636 7637 7642 592,6 856,0 1 224,7 632,2 No L 28 /32 Official Journal of the European Communities 30 . 1 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  541,65  2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 541,65 1 185,2 900,5 1 685,6 694,7 694.7 632.2 1 185,2 900.5 1 685,6 592.6 856,0 1 224,7 482,9 759,4 1 022,8 1 391,5 672.3 948.8 1 212,2 560.8 876.9 1 153,4 945,6 1 261,7 1 538,2 1 801,6 2 170,3 1 112,4 1 428,5 1 705,0 1 968,4 2 337,1 1 301,8 1 617,9 1 894,4 2 157,8 1 506,4 1 822,5 2 099,0 2 836,9 3 153,0 3 429,5 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 506,89 625,37 468,87 553,51 671,99 521,87 606,51 490,23 579,09 695,50 797,06 885,92 No L 28/3330. 1 . 89 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain United KingdomCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr lit FF Dr £ Irl EscDM F1 Pta £  100 kg ­ 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 970,56  3 692,9 1 089,04 2,181 4 061,6 742,12  3 003,7 843,68  3 319,8 932,54  3 596,3 1 017,18  3 859,7 1 135,66 2,349 4 228,4 795,12  3 193,1 896,68  3 509,2 985,54  3 785,7 1 070,18 2,168 4 049,1 852,34  3 397,7 953,90  3 713,8 1 042,76 2,109 3 990,3 1 241,96  5 065,8 1 343,52  5 381,9 1 432,38 2,281 5 658,4 1 517,02 2,548 5 921,8 1 635,50 2,921 6 290,5 1 288,58  5 232,6 1 390,14 2,170 5 548,7 1 479,00 2,449 5 825,2 1 563,64 2,716 6 088,6 1 682,12 3,089 6 457,3 1 341,58  5 422,0 1 443,14 2,362 5 738,1 1 532,00 2,641 6 014,6 1 616,64 2,908 6 278,0 1 398,80 2,250 5 626,6 1 500,36 2,570 5 942,7 1 589,22 2,849 6 219,2 2 417,68 3,274 9 861,4 2 519,24 3,594 10 177,5 2 608,10 3,873 10 454,0 2 692,74 4,140 10 717,4 2 811,22 4,513 11 086,1 2 464,30 3,442 10 028,2 2 565,86 3,762 10 344,3 2 654,72 4,041 10 620,8 2 739,36 4,308 10 884,2 2 517,30 3,634 10 217,6 2 618,86 3,954 10 533,7 2 707,72 4,233 10 810,2 2 574,52 3,842 10 422,2 2 676,08 4,162 10 738,3 No L 28 /34 Official Journal of the European Communities 30 . 1 . 89 Negative Denmark France Ireland PortugalUnited Kingdom Belgium/ Luxem ­ bourg Italy Greece £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  CN-code Table Additional:code - Notes Positive Germany DM Nether ­ lands Fl Spain Pta 7100 (')  \ 7101 C)   \ 7102 (')   \ 7103 C)   \ 7104 (') 468,07  7105 C)   7106 (')   \ 7107 (')   Il 7108 (')   \ 7109 C) 514,69  7110 C)   7111 (')   7112 C)   7113 (')   \ 7115 0)   I 7116 C)   \ 7117 C)   \ 7120 0)   I 7121 C)   I 7122 o 496,78  7123 o 581,42  7124 C) 699,90  \ 7125 0)   \ 7126 (')   II 7127 (*) 543,40  7128 0) 628,04  II 7129 (') 746,52  \ 7130 (')   II 7131 o 507,54  7132 (') 596,40  7133 C) 681,04  Il 7135 (')   Il 7136 C) 564,76  II 7137 (') 653,62  7140 C) 770,03  II 7141 0) 871,59  Il 7142 ( l) 960,45  II 7143 C) 1 045,09  Il 7144 (') 1 163,57  II 7145 C) 816,65  II 7146 C) 918,21  7147 (') 1 007,07  II 7148 C) 1 091,71  7149 C) I 1 210,19  7150 (') 869,65 680.7 957,2 1 220,6 1 589,3 531.4 847.5 1 124,0 1 387,4 1 756,1 720.8 1 036,9 1 313,4 1 576,8 925,4 1 241,5 1 518,0 1 310,2 1 626,3 1 902,8 2 166,2 2 534,9 1 477,0 1 793,1 2 069,6 2 333,0 2 701,7 1 666,4 1 982,5 2 259,0 2 522,4 1 871,0 2 187,1 2 463,6 3 201,5 3 517,6 3 794,1 4 057,5 4 426,2 3 368,3 3 684,4 3 960,9 4 224,3 4 593,0 3 557,7 2,302 2,097 2,470 30 . 1 . 89 Official Journal of the European Communities No L 28 /35 l Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \  100 kg   \ 7151 971,21   3 873,8  7152 7153 1 060,07 1 144,71 2,289 4 150,3 4 413,7  I 7155 C) 926,87  3 762,3  I 7156 o 1 028,43  4 078,4  \ 7157 C) 1 117,29 2,230 4 354,9  \ 7160 C) 1 316,49  5 430,4  7161 (') 1 418,05 2,123 5 746,5  7162 7163 o 0) 1 506,91 1 591,55 2,402 2,669 6 023,0 6 286,4  \ 7164 C) 1 710,03 3,042 6 655,1  7165 C) 1 363,11  5 597,2  7166 C) 1 464,67 2,291 5 913,3  \ 7167 o 1 553,53 2,570 6 189,8  \ 7168 o 1 638,17 2,837 6 453,2  Il 7169 C) 1 756,65 3,210 6 821,9  7170 7171 o (') 1 416,11 1 517,67 2,163 2,483 5 786,6 6 102,7  Il 7172 o 1 606,53 2,762 6 379,2  7173 (') 1 691,17 3,029 6 642,6  Il 7175 (') 1 473,33 2,371 5 991,2  ll 7176 (') 1 574,89 2,691 6 307,3  7177 C) 1 663,75 2,970 6 583,8  \ 7180 o 2 492,21 3,395 10 226,0  I 7181 o I 2 593,77 3,715 10 542,1  Il 7182 o 2 682,63 3,994 10 818,6  li 7183 o 2 767,27 4,261 11 082,0  7185 7186 (') o 2 538,83 2 640,39 3,563 3,883 10 392,8 10 708,9  7187 7188 O o 2 729,25 2 813,89 4,162 4,429 10 985,4 11 248,8  li 7190 (') 2 591,83 3,755 10 582,2  7191 7192 o (') 2 693,39 2 782,25 4,075 4,354 10 898,3 11 174,8  Il 7195 O 2 649,05 3,963 10 786,8  7196 . 7200 ­ (') 0) 2 750,61 4,283 11 102,9 1 544,5  II 7201 O   1 860,6  II 7202 o 550,04  2 137,1  II 7203 o 634,68  ¢ 2 400,5  Il 7204 (') 753,16  2 769,2  I 7205 (')   1 711,3  ll 7206 &lt;*) 507,80  2 027,4  \\ 7207 o \ 596,66  2 303,9  II 7208 &lt; ¢&gt; 681,30  2 567,3 No L 28/36 Official Journal of the European Communities 30 . 1 . 89 Ireland Portugal £ Ir Esc \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece \ DM F1 Pw £ Bfrs/Lfrs Dkr Lit FF Dr \ \  100 kg   7209 (') 799,78  2 936,0  \ 7210 o   1 900,7  \ 7211 o 560,80  2 216,8  7212 o 649,66  2 493,3  7213 7215 (l) o 734,30 516,46  2 756,7 2 105,3  7216 o 618,02  2 421,4  l 7217 o 706,88  2 697,9  7220 o 573,68  2 309,9  7221 7260 0) C) 675,24 1 551,90 2,124 2 626,0 6 407,7  7261 7262 C) 0) 1 653,46 1 742,32 2,444 2,723 6 723,8 7 000,3  \ 7263 (') 1 826,96 2,990 7 263,7  \ 7264 C) 1 945,44 3,363 7 632,4  7265 7266 (') (') 1 598,52 1 700,08 2,292 2,612 6 574,5 6 890,6  7267 (') 1 788,94 2,891 7 167,1  7268 /t\ 1 873,58 3,158 7 430,5  7269 o 1 992,06 3,531 7 799,2  7270 o 1 651,52 2,484 6 763,9  7271 o 1 753,08 2,804 7 080,0  7272 7273 (') C) 1 841,94 1 926,58 3,083 3,350 7 356,5 7 619,9  Il 7275 o 1 708,74 2,692 6 968,5  7276 7280 (') o 1 810,30 1 765,96 3,012 2,898 7 284,6 7 173,1  7300 7301 (') (') 575,40 676,96  2 471,2 2 787,3  Il 7302 o 765,82  3 063,8  7303 O \ 850,46  3 327,2  II 7304 (') 968,94  3 695,9  ll 7305 0) 622,02  2 638,0  Il 7306 O 723,58  2 954,1  Il 7307 o 812,44  3 230,6  ll 7308 (') 897,08  3 494,0  ll 7309 C) 1 015,56 2,221 3 862,7  II 7310 (') \ 675,02  2 827,4  II 7311 (') 776,58  3 143,5  II 7312 o 865,44  3 420,0  || 7313 0) 950,08  3 683,4  ll 7315 C) 732,24  3 032,0  II 7316 (') 833,80  3 348,1  7317 0) 922,66  3 624,6  7320 C) 789,46  3 236,6 30 . 1 . 89 Official Journal of the European Communities No L 28/37 Positive Negative Germany Spain Denmark France GreeceNether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ CN-code Table Additionalcode Note 7321 o  I 7360 C)  \ 7361 (')  \ 7362 o  \ 7363 o  I 7364 o  \ 7365 o  I 7366 o  ll 7367 o  \ 7368 o  \ 7369 o  \ 7370 C)  \ 7371 o  \ 7372 o  \ 7373 C)  I 7375 (')  II 7376 O  \ 7380 o  \\ 7400 (')  II 7401 V)  II 7402 C)  l 7403 C)  Il 7404 C)  Il 7405 o  \ 7406 (')  7407 (')  II 7408 O  II 7409 C)  II 7410 o  7411 C)  Il 7412 C)  II 7413 (')  I 7415 n  7416 (') ll 7417 (')  \ 7420 C)  Il 7421 O  II 7460 O  \ 7461 C)  \\ 7462 C)  II 7463 C)  II 7464 (')  Il 7465 (')  Il 7466 C)  II 7467 O 891,02  3 552,7 1 568,97 2,160 6 523,8 1 670,53 2,480 6 839,9 1 759,39 2,759 7 116,4 1 844,03 3,026 7 379,8 1 962,51 3,399 7 748,5 1 615,59 2,328 6 690,6 1 717,15 2,648 7 006,7 1 806,01 2,927 7 283,2 1 890,65 3,194 7 546,6 2 009,13 3,567 7 915,3 1 668,59 2,520 6 880,0 1 770,15 2,840 7 196,1 1 859,01 3,119 7 472,6 1 943,65 3,386 7 736,0 1 725,81 2,728 7 084,6 1 827,37 3,048 7 400,7 1 783,03 2,934 7 289,2 773,19  3 320,7 874,75  3 636,8 963,61  3 913,3 1 048,25  4 176,7 1 166,73 2,333 4 545,4 819,81  3 487,5 921,37  3 803,6 1 010,23  4 080,1 1 094,87 2,128 4 343,5 1 213,35 2,501 4 712,2 872,81  3 676,9 974,37  3 993,0 1 063,23  4 269,5 1 147,87 2,320 4 532,9 930,03  3 881,5 1 031,59  4 197,6 1 120,45 2,261 4 474,1 987,25  4 086,1 1 088,81 2,188 4 402,2 1 584,60 2,193 6 630,4 1 686,16 2,513 6 946,5 1 775,02 2,792 7 223,0 1 859,66 3,059 7 486,4 1 978,14 3,432 7 855,1 1 631,22 2,361 6 797,2 1 732,78 2,681 7 113,3 1 821,64 2,960 7 389,8 No L 28 /38 Official Journal of the European Communities 30 . 1 . 89 Positive Negative CN-code Table " Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 1 906,28 3,227 7 653,2 1 684,22 2,553 6 986,6 1 785,78 2,873 7 302,7 1 874,64 3,152 7 579,2 1 741,44 2,761 7 191,2 1 843,00 3,081 7 507,3 1 132,81  4 865,2 1 234,37   5 181,3 1 323,23 2,202 5 457,8 1 407,87 2,469 5 721,2 1 526,35 2,842 6 089,9 1 179,43  5 032,0 1 280,99 2,091 5 348,1 1 369,85 2,370 5 624,6 1 454,49 2,637 5 888,0 1 572,97 3,010 6 256,7 1 232,43  5 221,4 1 333,99 2,283 5 537,5 1 422,85 2,562 5 814,0 1 507,49 2,829 6 077,4 1 289,65 2,171 5 426,0 1 391,21 2,491 5 742,1 1 480,07 2,770 6 018,6 1 346,87 2,377 5 630,6 1 448,43 2,697 5 946,7 1 613,03 2,253 6 824,0 1 714,59 2,573 7 140,1 1 803,45 2,852 7 416,6 1 888,09 3,119 7 680,0 2 006,57 3,492 8 048,7 1 659,65 2,421 6 990,8 1 761,21 2,741 7 306,9 1 850,07 3,020 7 583,4 1 934,71 3,287 7 846,8 1 712,65 2,613 7 180,2 1 814,21 2,933 7 496,3 1 903,07 3,212 7 772,8 1 769,87 2,821 7 384,8 1 871,43 3,141 7 700,9 1 555,86 2,223 6 741,5 1 657,42 2,543 7 057,6 1 746,28 2,822 7 334,1 1 830,92 3,089 7 597,5 1 949,40 3,462 7 966,2 1 602,48 2,391 6 908,3 (') O (') (') C) (') C) (') (') C) (') O C) C) 0) C) (') C) (') C) (') C) C) C) (') (') (') (') (') (') (') C) (') (') (') C) n o o o o o o o 30 . 1 . 89 Official Journal of the European Communities No L 28 /39 Positive Negative Denmark CN-code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 C) 0 ) C ) (') (') (') (') 0) o C) C) C) (') C) (') C) C) n o o o o o o o o o C) o (') C) C) O C) (') C) C) C) (') C) o (') O (') (') 1 704,04 2,711 7 224,4 1 792,90 2,990 7 500,9 1 877,54 3,257 7 764,3 1 996,02 3,630 8 133,0 1 655,48 2,583 7 097,7 1 757,04 2,903 7 413,8 1 845,90 3,182 7 690,3 1 930,54 3,449 7 953,7 1 712,70 2,791 7 302,3 1 814,26 3,111 7618,4 1 903,12 3,390 7 894,9 1 769,92 2,997 7 506,9 1 871,48 3,317 7 823,0 1 655,49 2,494 7 540,6 1 757,05 2,814 7 856,7 1 845,91 3,093 8 133,2 1 930,55 3,360 8 396,6 2 049,03 3,733 8 765,3 1 702,11 2,662 7 707,4 1 803,67 2,982 8 023,5 1 892,53 3,261 8 300,0 1 977,17 3,528 8 563,4 1 755,11 2,854 7 896,8 1 856,67 3,174 8 212,9 1 945,53 3,453 8 489,4 1 812,33 3,062 8 101,4 1 913,89 3,382 8 417,5 1 565,16 2,542 7 657,6 1 666,72 2,862 7 973,7 1 755,58 3,141 8 250,2 1 840,22 3,408 8 513,6 1 611,78 2,710 7 824,4 1 713,34 3,030 8 140,5 1 802,20 3,309 8 417,0 1 886,84 3,576 8 680,4 1 664,78 2,902 8 013,8 1 766,34 3,222 8 329,9 1 855,20 3,501 8 606,4 1 722,00 3,110 8 218,4 1 823,56 3,430 8 534,5 2 012,35 3,269 9 845,5 2 113,91 3,589 10 161,6 2 202,77 3,868 10 438,1 2 058,97 3,437 10 012,3 2 160,53 3,757 10 328,4 No L 28/40 Official Journal of the European Communities 30 . 1 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM Fl Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \  100 kg   7747 7750 0) o I 2 249,392 111,97 4,0363,629 10 604,910 201,7  \ 77517760 oo I 2 213,532 459,54 3,9493,995 10 517,812 033,4  7761 0) \ 2 561,10 4,315 12 349,5  Il 7762 o 2 649,96 4,594 12 626,0  Il 7765 o 2 506,16 4,163 12 200,2  7766 o 2 607,72 4,483 12 516,3  7770 o 2 559,16 4,355 12 389,6  7771 7780 o (') I 2 660,722 906,73 4,6754,722 12 705,714 221,3  7781 0) Il 3 008,29 5,042 14 537,4  7785 o 2 953,35 4,890 14 388,1  7786 7800 &lt;*) I 3 054,91 5,210 14 704,2765,4  \\ 7801 l   1 081,5  II 7810 3 444,37 4,665 14 049,2  Il 7811 3 545,93 4,985 14 365,3  Il 7812 IlIl 3 634,79 5,264 14 641,8  7815 3 490,99 4,833 14 216,0  Il 7816 3 592,55 5,153 14 532,1 - Il 7817 Il 3 681,41 5,432 14 808,6  Il 7820 Il   1 711,0  Il 7821 547,45  2 027,1  7830 I-I 3 543,99 5,025 14 405,4  Il 7831 IlIl 3 645,55 5,345 14 721,5 I 78407841 \ I 909,561 011,12  3 602,33 918,4  7860 1 456,02 2,456 5 831,2  7861 1 557,58 2,776 6 147,3  \\ 7900 (')   1 130,0  Il 7901 o   1 446,1  Il 7910 o 3 518,90 4,786 14 413,8  Il 7911 o l 3 620,46 5,106 14 729,9  Il 7912 o 3 709,32 5,385 15 006,4  7915 O 3 565,52 4,954 14 580,6 --I \\ 7916 o 3 667,08 5,274 14 896,7  7917 0) 3 755,94 5,553 15 173,2  II 7920 C) 520,42  2 075,6 -l II 7921 o 621,98  2 391,7  7930 7931 7940 (') 0) (') 3 618,52 3 720,08 984,09 5,146 5,466 14 770,0 15 086,1 3 966,9 7941 7960 o (') II 1 085,651 530,55 2,1572,577 4 283,06 195,8 30 . 1 . 89 Official Journal of the European Communities No L 28 /41 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ \ DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7961 C) 1 632,11 2,897  100 kg  6 511,9 Amounts to be deducted 51xx  52xx 53xx  || 54xx  || 55xx II  II 56xx  \ 570x  \ 571x  \ 572x  573x  574x  575x \  I 576x  577x \  578x \  \ 59xx 40,07 84,70 135,52 182,11 266,81 396,46 607,56 607,56 841,46 841,46 1 081,88 1 081,88 1 322,30 1 322,30 .1 562,72 40,07 0,061 0,129 0,207 0,278 0,407 0,604 0,926 0,926 1,283 1,283 1,650 1,650 2,016 2,016 2,383 0,061 182,5 385,7 617,2 829.4 1 215,1 1 805,6 2 767,0 2 767,0 3 832,2 3 832,2 4 927,2 4 927,2 6 022,1 6 022,1 7 117,0 182.5 Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 675x 676x 677x 678x 69xx 34,67 73,28 117,25 157,56 230,84 343,02 525,67 525,67 728,04 728.04 936.05 936,05 1 144,07 1 144,07 1 352,08 34,67 0,052 0,109 0,175 0,235 0,344 0,511 0,783 0,783 1,085 1,085 1,395 1,395 1,704 1,704 2,014 0,052 154,3 326,1 521,8 701,1 1 027,2 1 526,4 2 339,2 2 339,2 3 239,8 3 239,8 4 165,4 4 165,4 5 091,1 5 091,1 6 016,7 154,3 No L 28 /42 Official Journal of the European Communities 30 . 1 . 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and , for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*') See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose , and sucrose/ invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (in OJ No L 364 of 30 . 12 . 1988 , p. 48 ) without prejudice to any later modifica ­ tion of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch , its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared , and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product . 30 . 1 . 89 Official Journal of the European Communities No L 28/43 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ \ \  1 00 kg  2007 91 10 20-4 7385 Il - 731,6 2007 99 10 20-5 7387 \ 731,6 2007 99 31 20-5 7387 Il 731,6 2007 99 33 20-5 7387 IlIl 731,6 2007 99 35 20-5 7387 731,6 2007 99 39 20-5 7387 IIIl 731,6 No L 28 /44 Official Journal of the European Communities 30 . 1 . 89 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1509 10 10 1509 10 90 1509 90 00 - 100 kg  2 219,8 2 219,8 1 554,2 2 457,8 1 792,2 1 792,2 2 441,8 1 776,2 1 776,2 939,9 939,9 274,3 1 146,6 481,0 481,0 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 1510 00 10 1510 00 90 30 .= 1 . 89 Official Journal of the European Communities No L 28 /45 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,046 1,010 1,313 1,020 0,945  Milk and milk products 1,022  1,021 1,020 1,313 1,020 0,945  Pigmeat     1,163    Sugar 1,038  1,021 1,020 1,154 1,021 0,954  Cereals 1,038  1,032 1,020 1,154 1,021 0,954  Eggs and poultry and albumins I-l-I I-I-l I-l I -! 1,236  0,980  Wine \ Il\\Il   1,119 0,989  Processed products (Regulation Il IlIlIl\ Il (EEC) No 3033/80): Il IlIl \ Il  to be applied to charges 1,022  1,021 1,020 1,313 1,020 0,945  to be applied to refunds : IIIlIlIIIIIlIIIlIlII  cereals 1,038  1,032 1,020 1,154 1,021 0,954  milk 1,022  1,021 1,020 1,313 1,020 0,945  sugar 1,038  1,021 1,020 1,154 1,021 0,954  Jams and marmalades Il Il IlIl Il (Regulation (EEC) No 426/86)     1,154    Olive oil sector     1,069   ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,82076 67,9479 55,2545 Dkr 0,521665 12,5661 10,2187 DM 0,136761 3,29437 2,67895 FF 0,458678 11,0489 8,98483 F1 0,154094 3,71190 3,01849 £ Irl 0,0510503 1,22973  £ 0,0415136  0,813189 Lit  2 408,85 1 958,85 Dr 11,2527 271,060 220,423 Esc 11,1985 269,755 219,361 Pta 8,46259 203,851 165,770 No L 28 /46 Official Journal of the European Communities 30 . 1 . 89 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries , from 30 January 1989 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Belgium/Luxem ­ bourg Beef and veal 0 27 February 1989 Denmark Beef and veal 0 27 February 1989 Italy Beef and veal 0,467558 27 February 1989 France Beef and veal 0 27 February 1989 Ireland Beef and veal 0 27 February 1989 -